      Case 3:18-cv-00157-SDD-RLB    Document 57-1   09/04/19 Page 1 of 28




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

                                          :
MONIQUE ATTUSO, ELI DARWIN,               :
ZACHARY ATTUSO, MARC ATTUSO, RICKY        :
RODRIGUEZ AND                             : C.A. No.: 3:18-cv-00157-SDD-RLB
REPUBLIC FIRE & CASUALTY                  :
INSURANCE COMPANY,                        :
               Plaintiff                  :
vs.                                       :
                                          :
OMEGA FLEX, INC., & AUDUBON               :
PLUMBING, INC.
               Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF
    DEFENDANT OMEGA FLEX, INC.’S MOTION FOR SUMMARY JUDGMENT

                                         Respectfully submitted on behalf of,

Dated: August 30, 2019                   THE DEFENDANT
                                         OMEGA FLEX, INC.



                                         By:
                                         DAVID R. FROHN, Bar No. 5758
                                         MG+M Law Firm
                                         2201 Lake Street, Suite 106
                                         Lake Charles, LA 70601
                                         Telephone:    (337) 419-1929
                                         Facsimile:    (337) 564-6899
                                         Email: dfrohn@mgmlaw.com

                                         BY: /s/ Cullen W. Guilmartin
                                         Cullen W. Guilmartin (Pro Hac Vice)
                                         Delaney M. Busch (Pro Hac Vice)
                                         GORDON & REES LLP
                                         95 Glastonbury Blvd., Ste. 206
                                         Glastonbury, CT 06033
                                         Tel: (860) 494-7513
                                         Fax: (860) 560-0185
                                         Email: cguilmartin@grsm.com
                                         Email: dbusch@grsm.com
       Case 3:18-cv-00157-SDD-RLB                             Document 57-1                 09/04/19 Page 2 of 28




                                               TABLE OF CONTENTS
                                                                                                                                      Page

I.     INTRODUCTION ...............................................................................................................1

II.    FACTUAL AND PROCEDURAL HISTORY ...................................................................2

       A.        TracPipe ...................................................................................................................3

       B.        Plaintiff’s Claim .......................................................................................................5

       C.        Plaintiff’s Expert’s Opinions Regarding Bonding and D&I Guide .........................6

III.   LEGAL ARGUMENT .....................................................................................................111

       A.        Standard for Summary Judgment...........................................................................11

       B.        Republic Cannot Establish Essential Elements of its Claims ................................12

                 1.         Republic Cannot Establish that Its Damages Arose from a
                            Reasonably Anticipated Use of Omega Flex’s Product as it Was
                            Improperly Installed ...................................................................................12

                 2.         Republic Cannot Demonstrate that a Failure to Warn or Ambiguity
                            in Instructions Proximately Caused Damages. ..........................................17

                 3.         Republic Has No Evidence Supporting Its Breach of Warranty
                            Claim or That An Alleged Breach of Warranty Proximately
                            Caused Its Damages ...................................................................................21

IV.    CONCLUSION ..................................................................................................................23




                                                                   i
         Case 3:18-cv-00157-SDD-RLB                            Document 57-1                09/04/19 Page 3 of 28




                                               TABLE OF AUTHORITIES
                                                                                                                                Page(s)

Cases

American Auto. Ins. Co. v. Omega Flex, Inc.
  No. 4:11cv305, 2013 WL 2628658 (E.D. Mo. Jun. 11, 2013) ................................................. 18

Anderson v. Liberty Lobby, Inc.
  477 U.S. 242 (1986) .................................................................................................................. 11

Arant v. Wal-Mart Stores, Inc., et al
  No. 13cv2209, 2015 U.S. Dist. LEXIS (W.D. La. Mar. 26, 2015) ........................................... 12

Broussard v. P&G
  517 F.3d 767 (5th Cir. 2008) ......................................................................................... 15, 16, 17

Celotex Corp. v. Catrett
  477 U.S. 317 (1986) .................................................................................................................. 11

Kampen v. American Isuzu Motors
 157 F.3d 306 (5th Cir. 1998) ................................................................................................ 13, 16

Krummel v. Bombardier Corp.
  206 F.3d 548 (5th Cir. 2000) ................................................................................................ 17, 18

Little v. Liquid Air Corp.
  37 F. 3d 1069 (5th Cir. 1994) ..................................................................................................... 11

Matsushita Elec. Indus. Co., Ltd. V. Zenith Radio Corp.
 475 U.S. 574 (1986) .................................................................................................................. 11

Matthews v. Remington Arms Co.
 641 F.3d 635 (5th Cir. 2011) ...................................................................................................... 13

McFarlin v. N.H. Ins. Co.,
 2016 U.S. WL 3645200 (W.D. La. June 30, 2016) ...................................................... 18, 20, 22

Stahl v. Novartis Pharmaceuticals Corp.
  283 F.3d 254 (5th Cir. 2002) ...................................................................................................... 12

Statutes

La. Rev. Stat. § 9:2800.58............................................................................................................. 22

La. Rev. Stat. Ann. § 9:2800.51 ...................................................................................................... 5

La. Rev. Stat. Ann. § 9:2800.53 .................................................................................................... 22




                                                                    ii
          Case 3:18-cv-00157-SDD-RLB                               Document 57-1                09/04/19 Page 4 of 28




La. Rev. Stat. Ann., § 9:2800.54 ....................................................................................... 12, 13, 17

Rules

Fed. R. Civ. P. 56 .......................................................................................................................... 10

Local Rule 56 .................................................................................................................................. 2




                                                                       iii
        Case 3:18-cv-00157-SDD-RLB                    Document 57-1           09/04/19 Page 5 of 28




                                          I.       INTRODUCTION

         This is matter was initiated by Republic Fire & Casualty Ins. Co., (hereinafter

“Republic”) along with individual Plaintiffs, Monique Attuso (hereinafter, “Ms. Attuso”), Ricky

Rodriguez (hereinafter “Mr. Rodriguez”), Eli Darwin, Zachary Attuso, and Marc Attuso

(collectively “Insureds,” or “Individual Plaintiffs”)1 in order to recover from losses involving a

January 21, 2017, house fire at Ms. Attuso’s residence located in Clinton, Louisiana.2 Republic

alleges that Omega Flex manufactured TracPipe Corrugated Stainless Steel Tubing (“CSST” or

“TracPipe”) which allegedly failed as a result of a lightning strike. Republic further alleges that

this failure resulted in propane gas escaping the CSST, subsequently igniting, sustaining ignition,

and causing the subject fire at Ms. Attuso’s home. Compl. ¶¶6-8. The Complaint contains one

(1) count, sounding in negligence, failure to warn, and breach of the implied warranty of

merchantability.

         In support of the instant Motion for Summary Judgment, Omega Flex submits that

liability cannot attach to Omega Flex for all of Plaintiff’s claims as the CSST at the Attuso home

was not installed in accordance with Omega Flex’s instructions and warnings. That is, the

uncontroverted evidence shows that the CSST located in the Attuso home was not bonded in

accordance with the product’s express instructions and warnings or in accordance with local

building codes. Moreover, as detailed in Omega Flex’s Motion in Limine which has been filed

simultaneously herewith, Plaintiff’s experts cannot reliably opine that the fire would have

occurred if the CSST was bonded as required by Omega Flex’s instructions. To the contrary, the

admissible evidence, which includes simulations run by Omega Flex’s experts, confirm that

1
  The Individual Plaintiffs’ claims have been resolved at this time, and therefore, this Motion will only address the
claims of Republic.
2
  This matter was initially filed in the 20th Judicial District Court, Parish of East Feliciana against Omega Flex and
Audubon Plumbing, and subsequently removed to this Court by Omega Flex. Further, the claims against Audubon
Plumbing were also withdrawn.


                                                          1
      Case 3:18-cv-00157-SDD-RLB             Document 57-1       09/04/19 Page 6 of 28




bonding of the CSST would have prevented an arcing from occurring, and therefore no hole

could have been formed. Accordingly, the use of Omega Flex’s CSST in this instance was not

“reasonably anticipated” by Omega Flex and, as a result of the misuse of the CSST bars liability.

       In addition, in regard to its fail to warn claim (contained within the sole count), Republic

has not offered any expert testimony concerning the type of warning that should have been

provided or how such a warning would have prevented its damages. In addition, the failure to

warn claim fails as Republic Fire cannot establish that Omega Flex’s failure to warn was the

proximate cause of its damages, as there is no evidence that the installer was certified, nor is

there any evidence that the installer ever misread (or even read) the D&I Guide.

       Moreover, to the extent that the Complaint can be read as asserting an express warranty

claim, Republic does not identify the “warranty” to which it is referring nor has it put forth

evidence demonstrating that the CSST failed to conform to any such warranty. Furthermore,

Republic has not offered any evidence that the Attuso family, or the contractor who installed the

CSST in the Attuso home, was induced to use the CSST because of any such warranty. Finally,

setting aside all of the other issues of proof on its warranty claim, Republic is unable to

demonstrate that the CSST failed to perform in accordance with a warranty when it was not

bonded and installed in accordance with Omega Flex’s explicit instructions and warnings. For all

these reasons, Omega Flex is entitled to judgment on Republic’s breach of warranty claim.

       Wherefore, and as demonstrated by the accompanying Local Rule 56 (a)(1) statement of

undisputed facts, judgment in favor of Omega Flex should be entered.

                    II.     FACTUAL AND PROCEDURAL HISTORY

       This lawsuit arises from a residential fire that occurred on January 21, 2017, after

lightning struck the home of Monique Attuso located at 10437 Ban St. Ext. Clinton, Louisiana




                                                2
        Case 3:18-cv-00157-SDD-RLB            Document 57-1       09/04/19 Page 7 of 28




(the “Attuso Residence”) (See generally, Plaintiff’s Petition for Damages (“Pet.”), at ¶¶2-3, 7.

Republic contends that Omega Flex’s CSST (also known as “TracPipe”), which supplied

propane gas to various parts of the home, was compromised following the lightning strike when

electrical energy passed or arced across the ridges of the CSST, puncturing the CSST’s wall.

Pet. at ¶¶ 6-7. Republic further contends that once the CSST’s wall was compromised, propane

gas leaked into the space between the floor and the ceiling of the Attuso Residence and was

ignited “from a competent ignition source.” Id. at ¶7. Plaintiff also contends that CSST is more

susceptible to perforation from an electrical arcing event than black iron pipe resulting from a

lightning strike/event. Id. at ¶17. Omega Flex intends to dispute each these assertions as trial;

however, this Motion is primarily focused on the lack of bonding and/or improper use of the

CSST.

        A.     TracPipe

        TracPipe is a brand of CSST and is commonly used in residences to distribute fuel gas

(either natural gas or propane) throughout the structure. CSST is often used either in conjunction

with or in place of traditional black iron pipe. Black iron pipe, unlike CSST, must be installed in

straight rigid lengths connected by multiple threaded fittings to change directions as the pipe is

routed through walls, ceilings, and crawlspaces. Exponent Report dated June 4, 2019, Exhibit

A, Appendix E- CSST Background at p. 1. Since CSST is flexible, its installation only requires

fittings at junctions and at connections to appliances. Thus the installation of CSST requires

many fewer fittings than the installation of black iron pipe for a similar household configuration.

This makes a CSST system less expensive to install than a black iron pipe system, and less prone

to leaks. Gas leaks can occur at a fitting due to the fitting not being properly tightened, or to the

fitting loosening over time, and are a common safety hazard in homes with gas service. CSST

reduces the risk of gas leaks (due to the reduced number of fittings) and thus is a safer alternative


                                                 3
       Case 3:18-cv-00157-SDD-RLB            Document 57-1       09/04/19 Page 8 of 28




than black iron pipe. “CSST also provides additional safety over black iron pipe in resisting

damage from acts of nature, such as earthquakes, tornadoes, landslides, floods and hurricanes.

Any event that causes a shift in the house foundation and/or structure may cause relative

movement of two ends of a gas line. If that gas line is CSST, the inherent flexibility of CSST

can accommodate.” Exhibit A, Appendix E – CSST Background at p. 2.

       “CSST products, including TracPipe, are listed by Underwriters’ Laboratories (UL) and

have been independently tested and found to be suitable for the distribution of fuel gas within a

structure in accordance with ANSI LC-1/CSA 6.26 Fuel Gas Piping Systems Using Corrugated

Stainless Steel Tubing (CSST).” Exhibit A, Appendix E – CSST Background at p. 3. The

instructions which accompany Omega Flex’s CSST provide that it “must only be installed by a

qualified person who has been trained or otherwise qualified through the TracPipe Gas Piping

Installation Program.” Exhibit A, at p. 15; Design Guide and Installation Instructions, 2005

(“D&I Guide”), relevant pages attached hereto as Exhibit B, p. 3.

       Republic contends that CSST is more susceptible to perforation from an electrical arcing

event than black iron pipe resulting from a lightning strike/event. This is allegedly the result of

its thinner walls than black iron pipe which are necessary for the product’s flexibility; an

attribute with many benefits as discussed above. However, to combat the purported risk due to

lightning, CSST manufacturers, including Omega Flex, require that its product be bonded to the

building’s grounding electrode (which it was NOT at the Attuso home). Exhibit A, Appendix

E at p. 9. See also Kytomaa Affidavit, at ¶¶ 7-10, attached hereto as Exhibit C (noting bonding

reduces electrical charge flowing through an arc by diverting some of the electrical charge to

flow through bond wire, and bonding has been recognized as being effective in significantly




                                                4
       Case 3:18-cv-00157-SDD-RLB           Document 57-1       09/04/19 Page 9 of 28




reducing the likelihood of perforation due to lightning). Specifically, Omega Flex’s D&I Guide

provides the following instructions:

        For bonding of the TracPipe® system, a bonding clamp must be attached to
        the brass AutoFlare® fitting adapter (adjacent to the pipe thread areas – see
        Figure 4-21) or to a black pipe component (pipe or fitting) located in the
        same electrically continuous gas piping system as the AutoFlare fitting. The
        corrugated stainless steel portion of the gas piping system SHALL NOT be used
        as the bonding attachment point under any circumstances. Bonding electrode
        conductor sizing shall be in accordance with Article 250 of ANSI/NFPA 70. The
        bonding is a requirement of the National Electrical Code.

D&I Guide, Exhibit B, at § 4.10 (emphasis added).

        Moreover, the local building codes relevant to the CSST installation at the Attuso

Residence likewise required that CSST be electrically and continuously bonded to the grounding

electrode. See Exhibit A at pp. 13-15. See also Kytomaa Affidavit, Exhibit C, at 10 (noting the

NFPA 54 and National Fuel Gas starting in 2009 requires direct bonding of CSST to the

electrical service ground rod). In addition, the local building code requires that CSST be bonded

in accordance with manufacturer instructions. Id. at xiv, and 14. In short, the D&I Guide and

the local building codes require that the subject product in this case, Omega Flex’s CSST, be

bonded to the home’s grounding electrode, which it was not.

        B.      Plaintiff’s Claim

        On January 21, 2017, lightning struck the home of Monique Attuso, and the house

subsequently caught fire. See Pet. at ¶¶ 3,7. Following the fire at issue, Ms. Attuso submitted a

first-party insurance claim to Republic for the damages sustained to her personal and real

property, as well as to recover extra living expenses she incurred while her home was being

repaired. Pet. at ¶9. Republic fully adjusted and paid Ms. Attuso’s claim. Id. Republic

maintains that, pursuant to its insurance contract and as a matter of law, it is subrogated to the

rights of its insured. Id.



                                                5
       Case 3:18-cv-00157-SDD-RLB                      Document 57-1            09/04/19 Page 10 of 28




         Republic (and the Individual Plaintiffs) filed suit in the 20st Judicial District Court, Parish

of East Feliciana, Louisiana, under the Louisiana Products Liability Act, La. Rev. Stat. Ann. §

9:2800.51, et seq. (2016) (the “LPLA”), and further contending that the CSST was

“unreasonably dangerous” in design, because of inadequate warnings, and because it failed to

conform to an express warranty. Id. at ¶18. Republic also claims that, as a direct and proximate

result of the defective design, inadequate and warning, and breach of warranty, it sustained

economic damages for repairing the fire damaged moveable and immoveable property, and for

compensating Ms. Attuso for “general and economic damages.” Id. at ¶20. The matter was

subsequently removed to federal court on or around February 16, 2018.

         C.       Plaintiff’s Expert’s Opinions Regarding Bonding and D&I Guide

         Mr. Kelly Colwell was disclosed by Republic as an expert regarding, among many other

things, the effect, if any, bonding would have had on the cause of the fire, and

warnings/instructions provided within Omega Flex’s D&I Guide.3 These opinions are contained

within a joint report (“Integrity Report”), dated February 14, 2019 (Exhibit D).

                  1. Opinion Regarding the Susceptibility of Bonded CSST

         The Integrity Report provides fifteen (15) bullet points summarizing their conclusions.4

In particular, in connection with their opinion regarding susceptibility of bonded CSST, the

Integrity experts opine as follows:5

         ***


         [8.]     The “bonding” as described in Section 4.10 of the OmegaFlex Design and
                  Installation Instructions was not a requirement of the 2005 National

3
  Mr. Kelly Colwell authored a report along with Derek Geer and Johnnie Spriuell; however, neither Mr. Geer
and/or Mr. Spruiell were disclosed as experts.
4
  For the purposes of this Motion, the bullet points have been changed to numbers.
5
  With the exception of bullet points eight, nine, and fifteen, the remaining bullet points in the Integrity report are the
opinions of experts (Geer and Spruiell) who were not disclosed as experts by Plaintiff.


                                                            6
      Case 3:18-cv-00157-SDD-RLB             Document 57-1        09/04/19 Page 11 of 28




               Electrical Code, the 2006 National Fuel Gas Code, or the 2006
               International Fuel Gas Code.

       [9.]    In high voltage testing, we bonded CSST gas piping in the manner
               depicted in Section 4.10 of the OmegaFlex Design and Installation
               Instructions. We subjected the CSST to electrical impulse currents at
               voltage below that of a typical lightning strike. Our physical testing
               demonstrated that an arc can still occur between the CSST gas piping and
               another grounding conductive component. The described arc event can
               result in an arc hole from which the fuel gas can escape from the CSST
               gas piping.

       [10.]   The characteristics of the arc hole observed in the … TracPipe® CSST gas
               piping recovered from the Attuso home are substantially similar to those
               created during physical testing in our high voltage laboratory.

       [11.]   The fire in the Attuso home was not the result of a malfunction or failure
               of the electrical service, any electrical branch circuit, or any electrical
               appliance.

       ***
       [13.]   Physical testing in our high voltage laboratory has proven that leaking fuel
               gas from an arc hole in CSST can, and frequently will, be ignited resulting
               in a sustained flame. This ignition occurs during the arc event. The arc
               event consists of the electrical discharge, the melted stainless steel, and the
               burning yellow jacket.

       ***

       [15.]   Had yellow jacketed CSST gas piping not been installed in the Attuso
               home, this fire would not have occurred.

Integrity Report, Exhibit D, pp. 2-4. After generally summarizing their conclusions, the Integrity

witnesses describe the tests or experiments performed on bonded CSST gas piping in general, as

well as Omega Flex TracPipe as follows:

       Multiple capacitors were charged to 17,000 volts and discharged onto the CSST
       gas pipe in contact with a grounded conductor, consistent with residential wiring
       and terminated at the same ground bus as the ‘heavy gauge bonding wire.’ Both
       the outer sheathing of the CSST and the type NM cable were pin-pricked to
       discharge. [They] found that … arcing occur[ed] [and] produc[ed] perforations in
       the gas piping … These perforations occurred at numerous distances along the
       length of gas piping … The characteristics of the holes created in [their] testing
       are consistent with the arc hole in this matter…



                                                 7
      Case 3:18-cv-00157-SDD-RLB            Document 57-1       09/04/19 Page 12 of 28




Integrity Report, Exhibit D, pp. 10-11.

       However, there is nothing within the report to suggest that the Integrity experts attempted

to apply the laboratory tests to this case and the Attuso home. Instead, the Integrity witnesses

modified the CSST by piercing (or pin-pricking) the outer sheathing of the CSST and cable,

before placing branch wiring in contact with the CSST, and discharging 17,000 volts onto the

CSST with a bond. Integrity Report, Exhibit D, pp. 10-11; Colwell Dep., pp. 93-94, attached

hereto as Exhibit E (acknowledging testing involved pinpricks; however, there was no

information that the CSST at the Attuso home was pinpricked); Exponent Report, Exhibit A, p.

61; Kytomaa Affidavit, Exhibit C, at ¶¶ 11-12 (noting that the CSST had to be modified (e.g.

pinpricks) in order to ensure an arcing event occurred); ¶16-18 (further explaining that the

Integrity testing did not replicate the configuration of the Attuso home). See also Geer Dep. at p.

49, relevant pages attached hereto as Exhibit F (noting “we had to prick the outer jacket because

we didn’t have a voltage capable of overcoming the … breakdown voltage of the [CSST’s]

sheath”). Of note, by pinpricking the CSST and the opposing cable, the Integrity witnesses

actually created a pathway that encouraged an arcing event when such a condition did NOT exist

at the Attuso home. See Exponent Report, Exhibit A, at pp. 60-61; Kytomaa Affidavit, Exhibit C

at ¶¶ 11-12. Furthermore, since the dielectric strength of the TracPipe jacket is approximately

25,000 volts, and the equipment used by the Integrity witnesses was only capable of generating

up to 17,000 volts, the Integrity witnesses would never observe an arcing event with unmodified

TracPipe (e.g. similar to the CSST at issue). Exponent Report, Exhibit A, at pp. 60-61; Kytomaa

Affidavit, Exhibit C at ¶¶7 (noting a lightning strike must be sufficient to overcome the CSST

jacket’s dielectric strength of approximately 30KV), and 11-14 (explaining the capacitor array

used by Integrity was only capable of generating voltage as high as 17 kV, and as a result had to



                                                8
      Case 3:18-cv-00157-SDD-RLB              Document 57-1     09/04/19 Page 13 of 28




be pinpricked to ensure initiation of an arcing event). See also Integrity Report, Exhibit D at p.

10.

       Notably, there is also no evidence that the CSST within the Attuso home was in contact

with an opposing electrode. Exponent Report, Exhibit A, pp. 60-61. In addition, the Integrity

witnesses utilized a “very short” branch circuit wire to further encourage arcing, which in no way

relates to the lengthy exhaust duct at the Attuso home. See Colwell Dep., Exhibit E, pp. 32-34,

36-37 (acknowledging that the wires used in their testing was a “very short length… offering

very low resistance). See also Exponent Report, Exhibit A, at pp. 60-61; Kytomaa Affidavit,

Exhibit C, at ¶ 15.

       Mr. Colwell was also examined regarding the opinion relating to the susceptibility of

bonded CSST; specifically, that the Attuso fire would have occurred even if the CSST was

bonded. See Integrity Report at p. 3 (bullet points 9 and 15); Colwell Dep. at pp. 33-35, relevant

pages attached hereto as Exhibit E. During his deposition, Mr. Colwell generally described the

testing they performed, where the outer sheathing of the CSST and cable was pin-pricked before

discharging 17,000 volts onto the CSST gas pipe with a bond; however, he acknowledged that

the CSST at the Attuso home was not similarly modified (e.g. pinpricked). See Integrity Report,

Exhibit D, p. 9; Colwell Dep., Exhibit E, pp. 93-94 (acknowledging testing involved pinpricks;

however, there was no information that the CSST at the Attuso home was pinpricked). See also

Kytomaa Affidavit, Exhibit C, at ¶¶ 11-14. Furthermore, despite his opinion regarding the

susceptibility of bonded CSST, Mr. Colwell acknowledged that bonding can decrease arcing

events. Specifically testifying as follows:

       Q.      Okay. Would you agree with me that bonding does decrease the probability
               that there will be an arcing event involving CSST?

       A.      It’s possible.



                                                 9
      Case 3:18-cv-00157-SDD-RLB            Document 57-1       09/04/19 Page 14 of 28




Colwell Dep., Exhibit E, p. 35 (emphasis added). Regardless of this concession, Mr. Colwell

(and the other Integrity experts) did not perform any testing specific to the Attuso home in order

to verify whether bonding would have been effective in this case. See Exponent Report, Exhibit

A, at pp. 60-61; Kytomaa Affidavit, Exhibit C at ¶¶ 7-9 (describing effectiveness of bonding),

¶¶11-12 (explaining Integrity tests did not evaluate whatsoever the mechanism by which bonding

may be effective), and ¶¶12-18 (discussing that Integrity experts did not perform tests reflective

of Attuso home).

       D.      Omega Flex’s Rebuttal Expert Regarding Bonding

       Omega Flex’s experts, Harri Kytomaa and Timothy Morse, examined and evaluated the

testing performed by Mr. Colwell and the other Integrity experts, and found their testing to be

irrelevant as the testing actually encouraged arcing event(s) and was not representative of

configuration at the Attuso home at the time of and before the subject fire. See generally,

Exponent Report, Exhibit A. See Kytomaa Affidavit, Exhibit C, ¶¶ 5, 11-19. In addition,

Messrs. Kytomaa and Morse performed a simulation to determine whether bonding would have

been effective in preventing a hole under the same conditions as the Attuso home. See generally,

Exponent Report, Exhibit A. See also Kytomaa Affidavit, Exhibit C, at ¶¶ 6, 20-21. That is,

they tested whether, had the CSST been bonded in accordance with the manufacturer’s

instruction, this arcing event could have occurred. See generally, Exponent Report, Exhibit A.

See also Kytomaa Affidavit, Exhibit C, at ¶¶6, 20-21. The simulation was run twice, once with

and once without a bond wire running from the CSST to the electric panel on the north side of

the residence. Exponent Report, Exhibit A, pp. 56-57. See also Kytomaa Affidavit, Exhibit C, at

¶¶6, 20-21. Notably, Omega Flex’s experts found that the presence of a bond wire would




                                               10
      Case 3:18-cv-00157-SDD-RLB             Document 57-1        09/04/19 Page 15 of 28




absolutely have prevented the formation of a hole. Id. See also Kytomaa Affidavit, Exhibit C, at

¶¶6, 20-21.

                                  III.    LEGAL ARGUMENT

        A.      Standard for Summary Judgment

        A motion for summary judgment must be granted if the pleadings, discovery materials

and any affidavits show that there is no genuine issue as to any material fact and it is clear that

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). That is, summary judgment is warranted “against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. at 323.

        The initial burden is on the moving party to demonstrate the absence of any material

factual issue genuinely in dispute. Id. Once met, the burden then shifts to the non-moving party

to demonstrate a genuine issue of material fact for trial. Matsushita Elec. Indus. Co., Ltd. V.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). A dispute regarding a material fact is genuine

if there is sufficient evidence that a reasonable jury could return a verdict for the nonmoving

party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If the nonmoving party

submits evidence which is “merely colorable,” legally sufficient opposition to the motion for

summary judgment is not met. Liberty Lobby, 477 U.S. at 249. That is, “[t]he nonmoving party

. . . cannot satisfy his summary judgment burden with . . . conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.” Little v. Liquid Air Corp. 37 F. 3d

1069, 1075 (5th Cir. 1994) (internal citations and quotations omitted). “[I]n the absence of proof,

[the Court does not] assume that the nonmoving party could or would prove the necessary facts.”

Id. (citations omitted).




                                                 11
      Case 3:18-cv-00157-SDD-RLB            Document 57-1       09/04/19 Page 16 of 28




       B.      Republic Cannot Establish Essential Elements of its Claims

       Republic’s suit against Omega Flex is based on the LPLA, which “establishes the

exclusive theories of liability under Louisiana law for manufacturers for damages caused by their

products.” Arant v. Wal-Mart Stores, Inc., et al, No. 13cv2209, 2015 U.S. Dist. LEXIS, at *5

(W.D. La. Mar. 26, 2015). To maintain a products liability action under the LPLA, a “plaintiff

must establish four elements: (1) that the defendant is the manufacturer of the product; (2) that

the claimant’s damage was proximately caused by a characteristic of the product; (3) that the

characteristic made the product ‘unreasonably dangerous;’ and (4) that the claimant’s damage

arose from a reasonably anticipated use of the product by the claimant or someone else.”

Stahl v. Novartis Pharmaceuticals Corp., 283 F.3d 254, 261 (5th Cir. 2002) (citing La. Rev. Stat.

Ann., § 9:2800.54 (A)) (emphasis added). Omega Flex is entitled to judgment as a matter of law

because Republic is unable to furnish admissible evidence that Omega Flex’s product was used

in a reasonably anticipate manner. In addition, there is a complete lack of evidence supporting

Plaintiff’s claims sounding in failure to warn and breach of warranty.

               1.     Republic Cannot Establish that Its Damages Arose from a Reasonably
                      Anticipated Use of Omega Flex’s Product as it Was Improperly
                      Installed

       In this instance, the misuse of Omega Flex’s CSST was not “reasonably anticipated” by

Omega Flex, and bars liability. Liability cannot therefore attach to Omega Flex for Plaintiff’s

claims as the CSST at the Attuso home was not installed in accordance with Omega Flex’s

instruction and warnings. The uncontroverted evidence shows that the CSST at the Attuso home

was not bonded in accordance with the product’s explicit instructions and warnings.          The

bonding was required to help prevent exactly what Republic alleges in this matter; namely, that

electrical arcing from lightning damaged the CSST and caused a fire. Moreover, the evidence

establishes that, had the CSST been properly installed, an arcing event would not have occurred.


                                                12
      Case 3:18-cv-00157-SDD-RLB             Document 57-1       09/04/19 Page 17 of 28




       To support a products liability claim under the LPLA, Republic is required to

demonstrate that its damages “arose from a reasonably anticipated use of the product.” La. Rev.

Stat. Ann. § 9:2800.54 (A). The “reasonably anticipated use” concept is “the threshold LPLA

element.” See, e.g., Matthews v. Remington Arms Co., 641 F.3d 635, 641 (5th Cir. 2011). If the

damage did not arise from a reasonably anticipated use of the product, the court need not reach

the issue of whether the product is “unreasonably dangerous.” Id. (“The availability of an

alternative design is relevant only if the user was engaged in a reasonably anticipated use of the

product”) (citations omitted); Kampen v. American Isuzu Motors, 157 F.3d 306, 309 (5th Cir.

1998). Furthermore, the concept of “reasonably anticipated use” has been defined by courts as a

“liability determiner.” Kampen, 157 F.3d at 315-16. That is, “if a plaintiff has engaged in

conduct which renders his use of the product not reasonably anticipated by the manufacturer,

then his recovery is not merely reduced by his percentage of fault – he cannot recover at all.” Id.

       In Matthews, the Fifth Circuit, interpreting the LPLA, affirmed a bench trial verdict in

favor of a defendant rifle manufacturer who asserted that its product was misused, like here, by a

third-party. 641 F.3d 635. In that case, the rifle’s bolt-assembly pin had been removed by a non-

party, but not reinstalled, which caused an uncontained explosion which injured plaintiff. Id. at

638. The trial court granted judgment in favor of the defendant holding that the use of the rifle

without the bolt-assembly pin could not be “reasonably anticipated.” Id. at 640. The Fifth

Circuit agreed, reasoning in relevant part as follows:

       We can not say that the district court clearly erred in finding that Remington
       should not have reasonably anticipated (reasonably expected) the rifle to be fired
       after someone had removed, but failed to reinstall, the bolt-assembly pin. This is
       evidenced by the instructions in Remington's Model 710 owner's manual to
       reinstall the bolt-assembly pin when reassembling the bolt assembly. Of course, it
       was "reasonably foreseeable" that a user might drop the bolt-assembly pin during
       reassembly, as evidenced by the instruction from Remington to its assembly
       workers to keep a finger beneath the bolt-assembly-pin hole during the initial



                                                13
       Case 3:18-cv-00157-SDD-RLB                  Document 57-1           09/04/19 Page 18 of 28




        assembly; however, that is not the LPLA standard. The standard is: at the time of
        manufacture, how did the manufacturer reasonably expect its product to be used
        by an ordinary person.

        [T]he LPLA requires a link between damages and reasonably anticipated use....
        [I]f damages are linked to a product misuse (i.e., one that is not reasonably
        anticipated), then those damages are not recoverable under the Act. Here, the
        damages incurred by Matthews are directly caused by his firing the rifle after
        someone had removed the bolt-assembly pin and failed to reinstall it. For the
        reasons that follow, and in the light of the trial evidence, we can not say that the
        district court clearly erred in finding that such "use" was not "reasonably
        anticipated" by Remington.

Id. at p. 647 (emphasis added; internal citations and quotations omitted).

        The fact that the CSST in the Attuso Home was improperly bonded is likewise a “liability

determiner” in this case. The following facts are undisputed.

        First, Omega Flex’s D&I Guide instructed that “a bonding clamp must be attached to the

brass AutoFlare® fitting adapter (adjacent to the pipe thread areas – see Figure 4-21) or to a

black pipe component (pipe or fitting) located in the same electrically continuous gas piping

system as the AutoFlare fitting. . . .” D&I Guide, Exhibit B, at § 4.10. See also Kytomaa

Affidavit, Exhibit C, at ¶10 (noting code requirements relating to bonding).

        Second, Omega Flex expressly warned that “[t]he installation instructions and procedures

contained in this Design Guide must be strictly followed in order to provide a safe and effective

fuel gas piping system or system modification” and further warned that its CSST “must only be

installed by a qualified person who has been trained or otherwise qualified through the TracPipe

Gas Piping Installation Program.” Exponent Report, Exhibit A, at p. 15; D&I Guide, Exhibit B,

at p. 3.6



6
  Moreover, the local building codes relevant to the CSST installation at the Attuso home likewise required that
CSST be electrically and continuously bonded to the grounding electrode. See Exponent Report, Exhibit A, at p. 14.
In addition, the local building code requires that CSST be bonded in accordance with the manufacturer instructions.
Id.


                                                        14
          Case 3:18-cv-00157-SDD-RLB                   Document 57-1           09/04/19 Page 19 of 28




           Third, it is undisputed that the CSST in the Attuso Home was improperly bonded. See

Exponent Report, Exhibit A, at pp. xiv, and 56. See also Kytomaa Affidavit, Exhibit C at ¶ 21.

           Fourth, Republic does not have an expert who can credibly opine that, had the CSST

been bonded, there still would have been a hole in the CSST.7 Indeed, the testing (and opinions)

upon which Plaintiff relies is inadmissible and not credible, as it was not representative of the

circumstances at the Attuso home prior to and at the time of the subject fire, as Plaintiff’s experts

were forced to modify the CSST and cable in order to reach their desired conclusion (e.g. that

bonding would not prevent an arcing event). See Integrity Report, Exhibit D, at p. 10 (stating

CSST was only charged with 17,000 volts), Colwell Dep., Exhibit E at pp. 32-37

(acknowledging that the wires used in their testing was a “very short length… offering very low

resistance) and 93-94 (acknowledging testing involved pinpricks; however, there was no

information that the CSST at the Attuso home was pinpricked); Geer Dep., Exhibit F at p. 49

(noting “we had to prick the outer jacket because we didn’t have a voltage capable of

overcoming the … breakdown voltage of the [CSST’s] sheath”), Exponent Report, Exhibit A at

pp. 60-61(noting Integrity testing actually encouraged arcing event). See also Kytomaa Affidavit,

Exhibit C, at ¶¶ 11-12(describing pin pricking CSST), ¶15 (issues with use of shorter wire and

encouraging arcing event), ¶16 (describing different configuration of Integrity testing from the

Attuso home), and ¶17 (noting Integrity testing failed to match timescale as well). Furthermore,

even Plaintiff’s own expert acknowledged that “it was possible” that bonding could decrease the

potential for an arcing event. See Colwell Dep., Exhibit E, at p. 35.

           Fifth, Republic has not adduced any evidence demonstrating that Omega Flex knew or

had reason to know that its warnings and instructions were ineffective. See, e.g., Broussard v.

P&G, 517 F.3d 767, 770 (5th Cir. 2008) (“[P]laintiffs who use a product in a manner that

7
    This is the subject of a Motion in Limine that was filed simultaneously with this Motion.


                                                           15
      Case 3:18-cv-00157-SDD-RLB            Document 57-1       09/04/19 Page 20 of 28




violates clear and express warnings can show that their use was reasonably anticipated only by

presenting evidence that the manufacturer had reason to know that these warnings were

ineffectual”). See Colwell Dep., Exhibit E, at 72-73, 84-86 (expert Colwell testified that he

believed that the D&I guide should state the instructions exceed the local code; however, this

was his belief, and he acknowledged that instructions can exceed code requirements). Indeed, as

one court explained, “a warning against a product misuse is relevant to assessing what uses of its

product a manufacturer reasonably anticipates. When, in the face of such a warning, a plaintiff

presents no evidence about whether the manufacturer should have reasonably expected users to

disregard the warning, the plaintiff fails to meet the burden imposed on him by the LPLA.”

Kampen, 157 F.3d at 314 (affirming summary judgment against plaintiffs, finding use in

contravention of warnings is not reasonably anticipated in the absence of proof manufacturer

should have known warnings would be contravened); Broussard, 517 F.3d at 770 (same).

       Finally, testing representative of the configuration of the Attuso home, was performed by

Omega Flex’s expert, which demonstrated in all cases, the installation of a bond wire in

accordance with Omega Flex’s instructions, would have prevented the formation of a hole.

Again, Omega Flex’s experts performed a simulation to determine whether bonding would have

been effective in preventing a hole under the circumstances at the Attuso home. The simulation

was run twice, once with and once without a bond wire running from the CSST to the electric

panel on the north side of the residence. Exponent Report, Exhibit A, pp. 56-57. See Kytomaa

Affidavit, Exhibit C, at ¶¶6, 20-21. See also Kytomaa Affidavit, Exhibit C, at ¶¶ 11-19

(discussing Integrity testing, and how testing did not reflect configuration of Attuso home).

Notably, it was found that the presence of a bond wire would have certainly prevented the

formation of a hole. Kytomaa Affidavit, Exhibit C, at ¶¶6, 20-21.




                                               16
      Case 3:18-cv-00157-SDD-RLB             Document 57-1       09/04/19 Page 21 of 28




       In this instance, the installer of the CSST at the Attuso home did not bond the CSST in

accordance with Omega Flex’s express warnings and instructions, and the testing performed in

this action that represents the circumstances at the Attuso home demonstrates that if the CSST

had been bonded the alleged arcing event could not have occurred, and thus, the fire would not

have happened as alleged by the Plaintiff. Furthermore, Plaintiff cannot offer any evidence that

Omega Flex knew its warnings and instructions would be contravened. For this reason, summary

judgment should be rendered in Omega Flex’s favor on all counts of Plaintiff’s Petition.

       2.      Republic Cannot Demonstrate that a Failure to Warn or Ambiguity in
               Instructions Proximately Caused Damages.

       In addition to alleging that Omega Flex’s CSST was “unreasonably dangerous” due to a

design defect, Republic also contends that inadequate warnings rendered it so. Pet. at ¶¶ 14-15,

18. However, Plaintiff cannot establish that the allegedly defective warning caused the damage

to improperly bonded CSST system that was allegedly damaged by lightning because there is no

evidence or information that the installer misread (or even read) the instructions. Instead, it is

evident that installer did not follow Omega Flex’s explicit warnings and instructions, as the

CSST was not bonded in accordance with the D&I guide, and therefore, Omega Flex is entitled

to judgment as a matter of law on Republic’s failure to warn claim for this reason as well.

       Under the LPLA, a product may be “unreasonably dangerous” because of a failure to

warn. La. Rev. Stat. § 9:2800.54 (A). “To recover under the theory of failure to warn, the

plaintiffs bear the burden of establishing: (1) that the product possessed a characteristic that may

cause damage and the manufacturer failed to use reasonable care to provide an adequate warning

of such characteristic and its danger to users and handlers of the product; and (2) that the failure

to do so proximately caused the claimant’s injuries.” Broussard, 463 F.Supp.2d at 609 (citing

La. Rev. Stat. §§ 9:2800.54) and 9:2800.57); Krummel v. Bombardier Corp., 206 F.3d 548, 557



                                                17
      Case 3:18-cv-00157-SDD-RLB            Document 57-1       09/04/19 Page 22 of 28




(5th Cir. 2000). In assessing whether there has been a failure to warn, Louisiana courts apply a

similar risk-utility analysis to that used in assessing whether a product is defective in design.

McFarlin, 2016 WL 3645200, at *6.

       In both design defect and failure to warn cases courts have applied a risk-utility
       analysis to determine liability. A court must first determine what risk, if any, the
       product created. A court must then determine whether a reasonable person would
       conclude that the danger-in-fact, whether foreseeable or not, outweighs the utility
       of the product. In applying the risk-utility analysis, we have said that a plaintiff
       must show evidence concerning the frequency of accidents like his own, the
       economic costs entailed by those accidents, or the extent of the reduction in
       frequency of those accidents that would have followed on the use of his
       proposed alternative design.

Id. (citing Krummel, 206 F.3d at 551 (failure to warn claim failed where plaintiff did not

introduce evidence as to the frequency of accidents caused by the supposedly dangerous

quality)). Furthermore, when “assessing whether the failure to warn proximately caused the

plaintiff’s injury, a mere allegation of inadequacy is insufficient for a plaintiff to survive

summary judgment. A plaintiff must offer some evidence of the warning that should have been

given and how such a warning would have prevented the injury.” McFarlin, 2016 WL 3645200,

at *7 (citing Broussard, 463 F.Supp.2d at 609-10).

       As indicated above, Republic has not offered any evidence concerning the “warning” it

contends should have been given. Neither has Republic offered any evidence concerning the

“frequency of accidents” which have allegedly occurred due to the use of CSST or inadequate

warnings about the dangers of CSST.         Likewise, Republic has not offered any evidence

concerning the potential economic repercussions a supposedly proper warning would have

avoided. In McFarlin, supra, a case decided by the United States District Court for the Western

District of Louisiana, the plaintiff similarly offered no evidence on the frequency of accidents

which occur because of the products alleged defect nor on the economic repercussions of a




                                               18
      Case 3:18-cv-00157-SDD-RLB              Document 57-1       09/04/19 Page 23 of 28




desired warning, which the court found “problematic.” 2016 WL 3645200, at *7. In granting

summary judgment in favor of the manufacture on plaintiff’s failure to warn theory, the District

Court noted: “whether a product has a dangerous characteristic in this context depends, in part,

on a risk-utility assessment which [Plaintiff] fails to conduct.” Id. Since the plaintiff in that case

failed to conduct a risk-utility analysis, the court determined the plaintiff’s failure to warn claim

could not survive summary judgment. Id. Here too, Republic has not offered any evidence to

support a risk-utility analysis in conjunction with its failure to warn theory and, for this reason

summary judgment is proper with respect to the failure to warn claim.

       Republic’s failure to warn claim, however, fails for additional and independent reasons.

First, although Republic has identified the contractor responsible for installing the CSST in the

Attuso Residence, it has failed to provide any evidence concerning the state of mind of the

contractor: that is, whether the contractor was aware of the alleged risks associated with CSST or

whether Omega Flex’s use of the desired warning (assuming Republic could articulate what that

is) would have caused the contractor to act differently (i.e. by bonding the CSST or foregoing its

use altogether) and, therefore, prevented Republic’s damages. In American Auto. Ins. Co. v.

Omega Flex, Inc., No. 4:11cv305, 2013 WL 2628658 at * p. 28 (E.D. Mo. Jun. 11, 2013), the

United States District Court for the Eastern District of Missouri granted summary judgment in

favor of Omega Flex with respect to the plaintiff’s failure to warn theory for this very reason.

There, the court found:

       Because the installing contractor has not been identified, there is no evidence on
       the record from which a jury could conclude that the installer did not already
       know of the danger associated with TracPipe or that a warning different than that
       included in the 2001 D&I Guide would have altered the installers actions. . .
       Plaintiff has offered no evidence with respect to this required element of its claim
       . . . Without this critical, threshold information, Plaintiff’s failure to warn claim
       fails as a matter of law.




                                                 19
       Case 3:18-cv-00157-SDD-RLB                   Document 57-1           09/04/19 Page 24 of 28




Id. at p. 28 (citations omitted).

        Finally, Republic also cannot establish that Omega Flex’s alleged failure to warn of any

“risks” associated with CSST or that ambiguity in the instructions given proximately caused

Republic’s damages because Omega Flex’s express warnings and instructions were not followed.

“Courts have found that a plaintiff’s failure to heed already-present instructions or warnings on a

product can stymie the causal connection between the alleged failure to warn and the injury.”

McFarlin, 2016 WL 3645200, at *7 (citation omitted). Where an installer/user does not read the

instructions and warnings, it is axiomatic that there cannot be a causal connection between the

allegedly ambiguous instruction and the Plaintiff’s claimed damage.

        Here, Omega Flex’s instructions explicitly state that bonding was required. D&I Guide,

Exhibit B, at § 4.10.           Moreover, Omega Flex expressly warned that “[t]he installation

instructions and procedures contained in this Design Guide must be strictly followed in order to

provide a safe and effective fuel gas piping system or system modification” and further warned

that its CSST “must only be installed by a qualified person who has been trained or otherwise

qualified through the TracPipe Gas Piping Installation Program.” Exhibit A, at p. 15; D&I

Guide, Exhibit B, at p. 3.8 It is undisputed that the CSST in the Attuso Home was improperly

bonded. See Exhibit A at pp. xiv and 56 (“The Attuso residence TracPipe system was not

directly bonded to the home grounding electrode. Therefore, it was not installed in accordance

with the D&I Guide.”). Plaintiff cannot prove that the warning was defective because it is

equally plausible that the installer either did not read the warning, or read the warning and

disregarded it. Plaintiff’s warning “expert” admitted as much in his deposition testimony.

8
  As explained by Dr. Morse, “bonding of TracPipe, as prescribed by the Omega Flex D&I Guide, is necessary to
significantly reduce the likelihood of arcing between TracPipe and another conductor such as a metal duct, water
pipe, or branch circuit wiring in the event of lightning.” Exhibit A, at pp. xiv and E.9. See also Kytomaa Affidavit,
Exhibit C, at ¶¶ 7-10 (discussing purpose and effectiveness of bonding).



                                                        20
      Case 3:18-cv-00157-SDD-RLB             Document 57-1       09/04/19 Page 25 of 28




       Q.      And so we have no information that the installer here read the instructions; is that
               correct?

       A.      I have not spoken to the installer in this case. I don’t know what he has read and
               what he hasn’t . . .

Exhibit E at p. 72. In addition, Mr. Colwell testified:

       Q.      But in any event, here the installer didn’t read - - or we have no information that
               [the installer] read the D&I guide. So we can’t say that he read the D[&]I guide
               the way that you read it?

       A.      I don’t know what the installer did.

Exhibit E at p. 86 (emphasis added). Without eliminating those possibilities, Plaintiff cannot

show that the allegedly ambiguous and confusing warning was defective. Therefore, Plaintiff

cannot establish that the allegedly defective warning caused the damage of an improperly bonded

CSST system that was allegedly damaged by lightning. Because the installer did not follow

Omega Flex’s explicit warnings and instructions, Omega Flex is entitled to judgment as a matter

of law on Republic’s failure to warn claim for this reason as well.

       3.      Republic Has No Evidence Supporting Its Breach of Warranty Claim or
               That An Alleged Breach of Warranty Proximately Caused Its Damages

       Republic also maintains that Omega Flex’s CSST was “unreasonably dangerous” because

it did not conform to a warranty. Pet., at ¶18. Notably, Republic does not identify the “warranty”

to which it is referring nor has it put forth evidence demonstrating that the CSST failed to

conform to any such warranty. In addition, there is no evidence that the homeowner or the

installer of the CSST was induced to use the CSST as a result of any such warranty.

Furthermore, the CSST at issue was not bonded and installed in accordance with explicit

instructions and warnings contained within the D&I Guide, and therefore, Republic is unable to

demonstrate that the CSST failed to perform in accordance with such a warranty.




                                                 21
       Case 3:18-cv-00157-SDD-RLB                    Document 57-1           09/04/19 Page 26 of 28




         Under the LPLA, a product can be unreasonably dangerous if it does not conform to an

“express warranty”9 made by the manufacturer about the product if the express warranty has

induced the claimant or another person or entity to use the product and the claimant’s damage

was proximately caused because the express warranty was untrue. McFarlin, p.*8 (citing La.

Rev. Stat. § 9:2800.58) (emphasis added). “To survive summary judgment on this claim, a

plaintiff is required to demonstrate, or provide evidence to create a genuine issue of material fact

regarding the following: (1) the manufacturer made an express warranty regarding the product,

(2) the plaintiff was induced to use the produce because of that warranty, (3) the product failed to

conform to that express warranty and (4) the plaintiff’s damage was proximately caused because

the express warranty was untrue.” Id. (citation omitted).

         In McFarlin, supra, the District Court declined to enter summary judgment on the

plaintiff’s express warranty claim where the plaintiff presented evidence of defendant’s express

warranty, offered witness testimony that the warranty induced the purchase of product and that

the manufacturer’s instructions for installation and use were followed, and there was a genuine

issue as to whether the product failed to live up to said warranty. 2016 WL 3645200, at * 8.

         By contrast, here, Republic does not identify the “warranty” to which it is referring nor

has it put forth evidence demonstrating that the CSST failed to conform to any such warranty.

Furthermore, Republic has not offered any evidence that the Attusos, or the contractor who

installed the CSST in the Attuso Home, was induced to use the CSST because of any such

warranty. Finally, setting aside all of the other issues of proof on its warranty claim, Republic is

unable to demonstrate that the CSST failed to perform in accordance with a warranty when it

9
  The LPLA defines “express warranty” as “a representation, statement of alleged fact or promise abut a product or
its nature, material, or workmanship that represents, affirms, or promises that the product or its nature, material or
workmanship possesses specified characteristics or qualities or will meet a specified level of performance. Express
warranty does not mean a general opinion about or a general praise of a product. A sample or model of a product is
an express warranty.” La. Rev. Stat. Ann. § 9:2800.53 (6).


                                                         22
      Case 3:18-cv-00157-SDD-RLB           Document 57-1       09/04/19 Page 27 of 28




was not bonded and installed in accordance with Omega Flex’s explicit instructions and

warnings. See, supra, Section B.1 (discussing reasonably anticipated use of the product). For all

these reasons, Omega Flex is entitled to judgment on Republic’s breach of warranty claim.

                                    IV.    CONCLUSION

       Republic cannot establish that the misuse of Omega Flex’s CSST was reasonably

foreseeable, nor has Republic offered any evidence in support of its breach of warranty and

failure to warn claims. For all these reasons, Omega Flex is entitled to judgment as a matter of

law on Plaintiff’s Petition.


Dated: August 30, 2019                              Respectfully submitted,
                                                    THE DEFENDANT
                                                    OMEGA FLEX, INC.



                                                    By:
                                                    DAVID R. FROHN, Bar No. 5758
                                                    P. O. Box 2090
                                                    One Lakeshore Drive, Suite 1220
                                                    Lake Charles, LA 70602-2090
                                                    Telephone:    (337) 433-5523
                                                    Facsimile:    (337) 433-9925



                                                    BY: /s/ Cullen W. Guilmartin
                                                    Cullen W. Guilmartin (Pro Hac Vice)
                                                    Delaney M. Busch (Pro Hac Vice)
                                                    GORDON & REES LLP
                                                    95 Glastonbury Blvd., Ste. 206
                                                    Glastonbury, CT 06033
                                                    Tel: (860) 494-7513
                                                    Fax: (860) 560-0185
                                                    Email: cguilmartin@grsm.com
                                                    Email: dbusch@grsm.com




                                               23
      Case 3:18-cv-00157-SDD-RLB             Document 57-1   09/04/19 Page 28 of 28




                                CERTIFICATE OF SERVICE

       I, HEREBY CERTIFY that, on this 30th day of August, 2019, the foregoing
Memorandum was electronically filed with the Clerk of the Court using the CM/ECF system.
Notice of this filing will be sent to:

       Hannah, Colvin & Pipes, LLP
       10626 Timberlake Drive
       Baton Rouge, LA 70810
       Telephone (225) 766-8240
       Facsimile (225) 766-5546
       wrpipes@hcpllp.com

       Counsel for plaintiffs

by operation of the Court’s electronic filing system.




                                              DAVID R. FROHN




                                                24
